DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to. It is suggested that “in case of” be deleted. It is also suggested that the hyphens before and after “or” in b. be deleted in order to enhance the clarity of the claim. 
Claim 7 is objected to. It is suggested that “sloted” be amended to “slotted” in order to enhance the clarity of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112 (b) for being indefinite since e. requires a predetermined RPM, but an inline mixer on its own without a rotating structure would not have an RPM. Clarification is required. Claim 1 is also rejected for lacking antecedent basis since “the reaction mix” in f. is not previously referred to in the claim. 
Claims 2-15, which depend on claim 1, do not overcome the rejection of claim 1 under 35 U.S.C. 112 (b), and are therefore also rejected under 35 U.S.C. 112 (b). 
Claim 10 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “the solution” is not previously referred to in the claim, or claim 1, from which claim 10 depends. 
Claim 12 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “the solution” is not previously referred to in the claim, or claim 1, from which claim 10 depends .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 8, 9, 10, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Publication 2,547,280) in view of Story (U.S. Patent 4,397,760).
Regarding claim 1, Peterson teaches A cold water saponification method (column 1 lines 1-3), the method comprising the steps of: filling the tank with cold water (item 11 is taught as comprising water, column 3 lines 8-11 column 3 line 27-30 teaches a tepid temperature for the water solution); adding the base reagent to the water (acetic acid is considered reading on a reagent base); adding the fatty acid to the reaction mix (column 3 line 33-36 teaches the use of a fatty acid, which is combined with the water at item 12) operating a mixer for a predetermined period of time (see item 18 which teaches agitation for 3 to five minutes, see column 3 lines 60-66). 
Regarding claim 1, Peterson is silent to installing an empty tank; lowering high-shear stator into the tank or in case of line mixing connecting mixer in line; starting the mixer at a pre-determined rpm. Peterson is silent to the language of claim 9. Peterson is silent to the rotational speed of claims 10 and 11. Peterson is silent to the time periods of claims 14 and 15.
Regarding claim 1, Story teaches an empty tank (generally denoted by item 30); lowering high-shear stator into the tank (item 40 and item 28 are considered reading on a rotor and stator respectively), starting the mixer at a pre-determined rpm (column 9 lines 10-14 gives examples of a rotor speed of 100-2400 rpm). Regarding claims 10 and 11, Peterson teaches an RPM of 2400 rpm (see column 9 lines 10-14)
It would have been obvious to one of ordinary skill in the art to modify the cold-water saponification mixing of Peterson with the mixer of Story in order to better control the degree of mixing. Regarding claim 9, absent any unexpected results, it would have bene obvious to one of ordinary skill in the art to reduce the time in order to reduce the crumbling of soap (see Peterson column 3 line 65-69) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claims 10 and 11, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the RPM to 6000 rpm produce a vortex in order to increase the degree of agitation since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claims 14 and 15, absent any unexpected results, it would have been obvious to vary the aging time in order to produce the desired soap product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Peterson teaches wherein the water is at a temperature of more than 0°C and less than the fatty acid's pour point (column 3 line 30 teaches a tepid temperature, which would inherently be above freezing in order for the water to be used in the mixing operation, and would inherently have to be lower than the fatty acid’s pour point in order to be considered cold process saponification).
Regarding claim 3, Peterson teaches wherein the mixer is a high-shear mixer installed vertically inside the tank (items 40 extend downward into the tank generally denotated by item 30).
Regarding claim 8, Peterson teaches a period of time less than 60 minutes (see column 3 lines 60-66). 
Regarding claim 12, Peterson teaches wherein the solution comprises water, fatty acids and a base dosed by weight (see column 6 lines 42, 44, additionally each example in column 5 and 6 includes measuring in mass, and volume which would inherently have a weight). 
Regarding claim 13, Peterson teaches wherein the method further comprising the step of letting the solution rest for a second pre-determined period of time (column 8 line 46-51 teaches aging the soap for several months).

Claims 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Publication 2,547,280) in view of Story (U.S. Patent 4,397,760) in further view of Hassan (US 2013/0266703).
Regarding claim 4, Peterson is silent to the inline mixer. Regarding claim 5, 6, and 7, Peterson is silent to the stator configuration.
Regarding claim 4, Hassan teaches an inline mixer (paragraph 70 teaches a continuous mode which is considered an in-line mixer). Regarding claim 5, Hassan teaches a stator with meshes (paragraph 44 stator teeth are considered in a meshed configuration housed in the rotor with rotor teeth). Regarding claim 6, the teeth are considered reading on slotted holes, and considered reading on substantially big holes (see paragraph 44). Regarding claim 7, Hassan teaches wherein the mixer comprises a stator with slotted holes (see paragraph 44, the stator teeth are considered forming slotted holes)
It would have been obvious to modify the saponification method of Peterson in view of Story with the continuous configuration of Hassan in order to increase the rate of total material being produced. It would additionally be obvious to one of ordinary skill in the art to modify the invention of Peterson in view of Story with the stator configuration of Hassan in order to control the degree of mixing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774